Affirmed and Memorandum Opinion filed April 18, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00667-CR


                      STEPHEN GUY ELLIS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1317100


                 MEMORANDUM OPINION

      In a single issue, appellant contends the trial court erred by admitting his
videotaped interview with a police officer. We affirm.

                                I. BACKGROUND

      On August 18, 2011, appellant was driving on a highway in Harris County
when he was involved in a vehicular accident that resulted in the death of the
driver of another vehicle. Deputy Drake arrived at the scene and conducted a
videotaped interview with appellant.1 When asked by Deputy Drake whether he
had consumed any alcohol, appellant responded he had consumed two shots of
liquor almost two hours before driving. After the interview, Deputy Drake asked
Deputy Smith to conduct an alcohol-impairment investigation regarding appellant.
Deputy Smith’s interaction with appellant was videotaped. Deputy Smith had
appellant perform field sobriety tests and then read appellant his Miranda warnings
(which appellant waived) and questioned him. Appellant’s answers to Deputy
Smith were substantially the same as his answers to Deputy Drake, including he
had consumed two shots of liquor before driving.

       Appellant was charged with intoxication manslaughter. During trial, the
trial court overruled appellant’s objection to Deputy Drake’s video and admitted
the video. The trial court also admitted without objection Deputy Smith’s video.2
A jury convicted appellant, also finding he used a motor vehicle as a deadly
weapon, and assessed punishment at eight years’ confinement.

                                          III. ANALYSIS

       In his sole issue, appellant contends the trial court erred by admitting Deputy
Drake’s video because appellant was not read his Miranda rights or similar
statutory rights before being questioned. However, erroneously admitted evidence
can be rendered harmless if other evidence at trial is admitted without objection
and proves the same fact the inadmissible evidence proved.                      See Anderson v.
State, 717 S.W.2d 622, 628 (Tex. Crim. App. 1986); see also Sandone v. State, ---
S.W.3d ---, No. 02-12-00033-CR, 2013 WL 173765, at *5 (Tex. App.—Fort Worth

       1
         For purposes of this opinion, we need not determine whether appellant was in custody
during his police questioning.
       2
           In fact, appellant affirmatively stated he had no objection to Deputy Smith’s video.

                                                  2
Jan. 17, 2013, no pet. h.) (concluding, even if admission of appellant’s statements
was erroneous due to Miranda violation, such error was harmless because another
witness testified without objection about same statements).

      Although appellant objected to the admission of Deputy Drake’s video,
appellant did not object to admission of Deputy Smith’s video. In both videos,
appellant provided substantially similar answers to police questions, including he
had consumed two alcoholic drinks before driving. Accordingly, assuming the
trial court erred by admitting Deputy Drake’s video, we hold any such error was
rendered harmless by the admission of Deputy Smith’s video.           We overrule
appellant’s sole issue and affirm the trial court’s judgment.




                                       /s/       John Donovan
                                                 Justice


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             3